KASTL, Judge
(concurring in part and dissenting in part):
I agree with all aspects of the majority opinion, except that affirming the conviction of desertion. I would find the accused guilty of the lesser included offense of absence without leave, in violation of Article 86, U.C.M.J., 10 U.S.C. § 886. In particular, I note the following factors: (a) when departing the base, the accused's outer uniform shirt was tied around his waist, but when stopped he was wearing it; (b) his first reaction when leaving his defense counsel was to seek a barracks room to *616think for awhile — not to run; (c) he admitted to the deputy sheriff that he was the one military authorities were seeking; and (d) with regard to time and distance, he was found walking toward town within two hours of his leaving the installation. Also persuasive are inferences to be drawn from the record, such as the fact that the accused had an apartment in town but there is no evidence he visited it with an eye to perfecting his escape; he was not found at a bus terminal or hitchhiking away from the base; he had not obtained civilian clothing; and, despite instructing his confederate to lie about having aided him, the accused was silent regarding his plans at a time it might have been expected for him to speak.
The majority makes valid observations about the accused’s conduct. Admittedly, they reveal an obvious intent to go AWOL. However, the record appears to me to reveal a confused airman who had not yet made up his mind as to permanently departing.